Citation Nr: 1543660	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a heart condition other than hypertension, claimed as ischemic heart disease secondary to in-service herbicide exposure, and if so, whether service connection is warranted.  

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD prior to August 26, 2010, and in excess of 50 percent from August 26, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia; and, an August 2014 rating decision by the VA RO in St. Petersburg, Florida.  

In the July 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective from March 25, 2010.  The Veteran disagreed with the initial 30 percent rating assigned for the service-connected PTSD.  In a March 2011 rating decision, the RO increased the initial 30 percent rating for the PTSD to 50 percent, effective from August 26, 2010.  The Veteran subsequently perfected his appeal to the Board in March 2011 with the submission of a VA Form 9, substantive appeal.  

In the August 2014 rating decision, the RO confirmed and continued a previously denied claim of service connection for a heart condition.  

In a May 2015 rating decision, the RO confirmed and continued a previously denied claim of service connection for hypertension.  As the issue of service connection for hypertension was separately addressed in the May 2015 rating decision and is not currently on appeal, it is not addressed as part of the Veteran's claim of service connection for a heart condition.  

In June 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant and his spouse provided testimony in support his claims and they expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claim of service connection for a heart condition; and, the claims for an increased rating for the service-connected PTSD and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart condition.  

2.  Presuming its credibility, the evidence received since the September 2011 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart condition (other than hypertension), and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2011 RO decision that denied the Veteran's claim for service connection for a heart condition is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a heart condition other than hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2011 rating decision, the RO denied the Veteran's claim of service connection for a heart condition.  The basis for the denial was that the Veteran, despite the presumption of in-service herbicide exposure during service in Vietnam, did not have a currently diagnosed heart condition that was associated with herbicide exposure.  Likewise, the RO found that the Veteran did not have a heart condition that was incurred in service or within the first post-service year.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The September 2011 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

The claim of entitlement to service connection for a heart condition may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2014.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  According to Shade v. Shinseki, 24 Vet. App. 110 (2010), the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was denied in the 2011 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The relevant evidence before VA at the time of the prior final decision in September 2011 consisted of service treatment records, outpatient VA treatment records and VA examination reports.  These records reflect that the Veteran had hypertension and hyperlipidemia, but no ischemic heart disease or other heart condition was shown.  

Pertinent evidence received since the September 2011 final decision for the claim of service connection for a heart condition includes numerous treatment records from 2007 to the present showing that the Veteran has peripheral vascular disease.  Additionally, the Veteran testified at his travel board hearing in June 2015 that he had a diagnosis of heart disease.  In addition, records from Fawcett Memorial Hospital dated in December 2014 include a diagnosis of coronary artery disease.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a heart condition.  The basis for the initial denial of service connection was the lack of evidence demonstrating the existence of current disability.  As there is now current evidence showing a diagnosis of heart disease, the Board finds that new and material evidence has been received.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a heart condition, and the claim is reopened.


ORDER

New and material evidence to reopen the claim of service connection for a heart condition other than hypertension, has been received; to this limited extent, the appeal is granted.


REMAND

Given the Veteran's diagnosis of coronary artery disease, he should be afforded a cardiology examination to determine whether the Veteran has a heart condition as he has testified.  It is unclear from a review of the Fawcett Memorial Hospital records dated in December 2014 whether the diagnosis was based on evaluation and testing or based on the history provided at the time of admission.  Accordingly, further development is required.

The Veteran's service-connected PTSD is rated as 30 percent disabling since March 25, 2010, the effective date of service connection; and 50 percent disabling since August 26, 2010.  The Veteran disagreed with the initial rating assigned for the PTSD and maintains that his PTSD is severe enough to warrant the assignment of an initial 70 percent disability rating.  

Outpatient treatment records from 2010 show treatment for PTSD with depression, poor insight, poor judgment, sleep disturbance, nightmares, anger, difficulty with concentration, exaggerated startle response with severely limited social interaction.  It was noted that the Veteran experienced "some residual side effects from a stroke that he experienced in 2008."  However, the examiner did not specifically indicate what those residuals were.  

A VA examiner in May 2010 also noted a diagnosis of PTSD which caused impairment in the Veteran's social functioning; however, the examiner also noted that the Veteran was able to perform his work well prior to the onset of his stroke.  The report indicates that the Veteran worked for 22 years at the same job, but had to abruptly stop work when he suffered the stroke in 2008.  The quality of his work was good.  The examiner noted that the Veteran did not suffer from significant memory problems until he suffered the stroke.  At that point, there was an abrupt change in his memory function according to the Veteran's wife.  The Veteran's wife also noted that the Veteran's irritability due to his PTSD became more pronounced since his stroke.  The examiner indicated that the Veteran's irritability secondary to his stroke was in addition to the irritability he suffered from as a result of the PTSD.  

The examiner concluded that the Veteran suffered from three psychiatric entities:  PTSD (the primary psychiatric diagnosis) with secondary diagnoses of alcohol abuse in sustained full remission and amnestic disorder due to cerebral vascular accident in December 2008.  The examiner indicated that the Veteran did not suffer from memory loss problems until his stroke, and the symptoms of the three disorders overlapped each other, but the underlying entities could be distinguished from each other.  

The examiner indicated that the Veteran has difficulty establishing and maintaining social relationships; he tries to spend time by himself whenever possible.  Additionally, the examiner noted that the Veteran was quick to become irritable and agitated.  He is occasionally anxious and sad.  The Veteran is able to comprehend and complete simple commands.  According to the examiner, the Veteran was unable to complete simple commands, because of his forgetfulness.  He often starts tasks, and he has trouble finishing them.  This difficulty arose only subsequent to the stroke from which he suffered.  

While the above VA examination report appears to distinguish the PTSD symptoms from the stroke symptoms, other medical evidence of record suggests that the Veteran's occupational functioning is limited due to the PTSD despite the stroke residuals.  In an October 2010 VA memo, the director of the PTSD program at a VA medical center opined that the Veteran's PTSD symptoms included, inter alia, short-term memory and concentration deficits; and, that his level of PTSD was severe enough that it had significantly interfered with his occupational, interpersonal and social functioning.  The psychologist opined that, disregarding all other medical conditions, the Veteran may have been unable to maintain gainful employment due primarily due to his PTSD.  

Moreover, additional treatment records show that the Veteran suffered another stroke in 2014.  A March 2015 psychiatry outpatient note indicates that the Veteran became easily agitated and struggled to understand verbal communication.  The assessment was mood disorder secondary to stroke.  This evidence suggests that the Veteran's psychiatric disorder may have worsened as a result of his frustration due to his stroke residuals.  

Finally, the Veteran's private psychiatrist, JGC, filled out a PTSD disability benefits questionnaire in June 2015.  The doctor noted symptoms such as memory loss, impairment of short and long term memory, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting.  The doctor attributed these and other symptoms solely to the Veteran's PTSD, and specifically noted that the Veteran had no other psychiatric condition or traumatic brain injury.  

Further examination is necessary as the Veteran has exhibited additional symptomatology that has been attributed to his strokes, but the extent of which remains unclear.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Finally, it is unclear whether the Veteran was awarded Social Security Administration (SSA) disability benefits, or whether he receives SSA benefits as a result of age.  If it is determined that the Veteran receives, or received, SSA disability benefits, the RO should attempt to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records should be requested, and associated with the Veteran's claims file.

The TDIU claim is inextricably intertwined with the increased rating claim, and must be deferred pending the outcome of the increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from March 2015 and associate with the electronic claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record any outstanding private treatment records identified by him as pertinent to his claim, including, but not limited to, complete medical records from Fawcett Memorial, and Dr. JGC (see June 2015 DBQ).  

3.  Determine whether the Veteran applied for Social Security disability benefits and, if so, request, directly from the SSA, complete copies of any determination (and any subsequent readjudication) on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for an increased rating on the basis of TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

5.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.  The examiner should review the electronic record, including but not limited to the VA examiner's report from May 2010, as well as the contrasting opinions of both VA and private mental health professionals who attributed all of the Veteran's current symptoms to his PTSD.  If possible, the examiner should opine as to which symptoms are attributable to the PTSD and which symptoms are attributable to the strokes.  If any symptoms are overlapping, the examiner should indicate if it is not possible to separate the symptoms associated with the service-connected disability from the symptoms associated with the strokes.  

The examiner should also provide information concerning the functional impairment that results from the service-connected PTSD as it may affect his ability to function and perform tasks in a work setting.

6.  Schedule the Veteran for an examination to determine whether the Veteran has a current diagnosis of ischemic heart disease and/or other type of heart disease.  If non-ischemic heart disease is diagnosed, the examiner should address whether such disorder is at least as likely as not (probability of 50 percent or greater) related to service.  The examiner's attention is directed to medical records from Fawcett Memorial Hospital dated in December 2014 which reflect a diagnosis of coronary artery disease. 

7.  Then, readjudicate the claims on appeal, including the TDIU claim.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


